UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1794



MEL M. MARIN,

                                            Plaintiff - Appellant,

         versus

COMMISSIONER OF THE INTERNAL REVENUE SERVICE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-95-1444-A)


Submitted:   September 20, 1996          Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Mel M. Marin, Appellant Pro Se. Gary R. Allen, Charles Edward
Brookhart, Sally J. Schornstheimer, Paula Keyser Speck, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order (1) dismiss-

ing his complaint and (2) denying his motion to amend the judgment

under Fed. R. Civ. P. 59(e). Because venue was not proper in the
Eastern District of Virginia, and because Appellant failed to

effect proper service of process, we affirm the district court's

dismissal of his complaint on both grounds. We affirm the denial of

Appellant's Rule 59(e) motion on the reasoning of the district

court. Marin v. Commissioner, No. CA-95-1444-A (E.D. Va. Apr. 2,
1996).* We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Marin's "Motion for writ of mandamus to order lower court
inquiry" and "Motion to seal supplemental material" are hereby
denied.

                                2